DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Abraham DeLaO (Reg. No. 64562) on 06/23/2022.
	
The claims have been amended as follows:

Listing of Claims:

(Currently Amended)  A method for powering a first Information Handling System (IHS), the method comprising:
initiating a first measurement of a capacity of a rechargeable battery of the first IHS;
monitoring a plurality of parameters of use of the rechargeable battery;
until a second measurement of the capacity of the rechargeable battery is initiated, wherein no additional capacity measurements of the rechargeable battery are made until the second measurement of the rechargeable battery is initiated:
without any additional capacity measurements of the rechargeable battery being made, generating a battery capacity correction factor based on the monitored parameters of the use of the rechargeable battery; 
adjusting the [[the]] first capacity measurement using the generated correction factor; and 
until the second capacity measurement is initiated, reporting the adjusted first capacity measurement of the rechargeable battery.


(Currently Amended)  An Information Handling System (IHS) comprising:
one or more processors; 
a memory device coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause execution of an operating system of the IHS; 
a rechargeable battery system; and
an embedded controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit of the embedded controller, cause the embedded controller to:
initiate a first measurement of a capacity of the rechargeable battery system;
monitor a plurality of parameters of use of the rechargeable battery system;
until a second measurement of the capacity of the rechargeable battery is initiated, wherein no additional capacity measurements of the rechargeable battery are made until the second measurement of the rechargeable battery system is initiated:
without any additional capacity measurements of the rechargeable battery system being made, generate a battery capacity correction factor based on the monitored parameters of the use of the rechargeable battery system;
adjust the [[the]] first capacity measurement using the generated correction factor; and 
until the second capacity measurement is initiated, report the adjusted first capacity measurement of the rechargeable battery system.


(Currently Amended)  An Information Handling System (IHS) comprising:
one or more processors; 
a memory device coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause execution of an operating system of the IHS; 
a rechargeable battery system; and
an embedded controller comprising a memory having program instructions stored thereon that, upon execution by a logic unit of the embedded controller, cause the embedded controller to:
initiate a first measurement of a capacity of the rechargeable battery system;
monitor a plurality of parameters of use of the rechargeable battery system;
until a second measurement of the capacity of the rechargeable battery is initiated, wherein no additional capacity measurements of the rechargeable battery are made until the second measurement of the rechargeable battery system is initiated:
without any additional capacity measurements of the rechargeable battery system being made, generate a battery capacity correction factor based on the monitored parameters of the use of the rechargeable battery system;
adjust the [[the]] first capacity measurement using the generated correction factor; and 
until the second capacity measurement is initiated, report the adjusted first capacity measurement of the rechargeable battery system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187